Citation Nr: 1454814	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Timeliness of substantive appeal received October 8, 2010. 

2.  Whether new and material evidence has been received to reopen claims for entitlement to service connection for a cervical spine (neck) disability, bilateral arm disabilities, and bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine (neck) disability.

4.  Entitlement to service connection for bilateral arm disabilities, claimed secondary to the cervical spine disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for vertigo/dizziness.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions.  In May 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  A transcript of the hearing is of record.

The issue of timeliness of appeal has been included in this decision because, although the Veteran has offered no arguments or testimony on this issue, he perfected an appeal, and he has not formally withdrawn the appeal.  

The issues of entitlement to service connection for cervical spine, bilateral arm, and hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, service connection for residuals of a neck injury was denied.

2.  In a letter dated September 22, 2009, the Veteran was informed that his claims for service connection for bilateral arm weakness, bilateral hearing loss, dizziness/vertigo, and hypertension were denied, and that his claim for service connection for neck injury residuals was not reopened.  

3.  In November 2009, the Veteran submitted a notice of disagreement with that decision, and a statement of the case was mailed to the Veteran at his correct address on July 23, 2010.  

4.  The substantive appeal was received at the RO on October 8, 2010.    

5.  Evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for a cervical spine disability, a bilateral arm disability, and bilateral hearing loss, and raises a reasonable possibility of substantiating the claims.  

6.  Degenerative disc disease and degenerative joint disease of the cervical spine result from an in-service helicopter accident.  

7.  A bilateral arm disability diagnosed as radiculopathy is proximately due to the cervical spine disability.  

8.  Bilateral hearing loss results from in-service noise exposure.  

9.  At his Travel Board hearing in May 2013, prior to the promulgation of a decision in the appeal, the Veteran informed VA that a withdrawal of his appeal was requested, as to the issues of whether new and material evidence has been received to reopen claims for service connection for vertigo/dizziness and hypertension.    


CONCLUSIONS OF LAW

1.  A November 2005 rating decision denying service connection for residuals of a neck injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2014).

2.  The veteran did not perfect an appeal of a November 2009 rating decision by the submission of a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2014).

3.  New and material evidence has been received to reopen the claims for service connection for a cervical spine disability, a bilateral arm disability, and bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Degenerative disc disease and degenerative joint disease of the cervical spine were incurred in active wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  Radiculopathy involving both upper extremities is proximately due to service-connected degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

6.  Bilateral hearing loss was incurred in active wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

7.  The criteria for withdrawal of an appeal by the appellant have been met, as to the issues of whether new and material evidence has been received to reopen claims for service connection for vertigo/dizziness and hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In view of the outcomes in this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed.  In this regard, the claims are either granted in full, or the outcome rests on the interpretation and application of the relevant law; in such cases, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  For an appeal to be timely, the claimant must file a notice of disagreement within the year after the RO sends notice of the adverse decision; and a substantive appeal must be filed within 60 days of issuance of the statement of the case, or within the remainder of the 1-year period which follows the RO's notice of the adverse decision, whichever period ends later.  38 C.F.R. §§ 20.200, 20.302.  

Here, in a letter dated September 22, 2009, the Veteran was informed that his claims for service connection for cervical spine injury, secondary bilateral arm weakness, bilateral hearing loss, dizziness/vertigo, and hypertension were denied.  He was informed of his appellate rights.  In November 2009, the Veteran submitted a notice of disagreement with that decision.  A statement of the case was mailed to the Veteran at his correct address on July 23, 2010.  However, a substantive appeal was not received at the RO until October 8, 2010.  This was more than 60 days after the July 2010 statement of the case and more than one year after the September 2009 rating decision.    

The Veteran has not offered any explanation of his failure to timely submit a substantive appeal; indeed, he did not offer any testimony at his hearing on this issue.  The RO did not waive the issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  No circumstances have been presented which would persuade the Board that the timeliness of the substantive appeal should be waived in this case.  

Additional relevant evidence was received with the notice of disagreement in November 2009.  However, that evidence was addressed in the statement of the case, and, accordingly, is considered to have been filed in connection with the original claim.  38 C.F.R. § 3.156(b).  Thus, the Board finds that the substantive appeal was not timely filed, and, accordingly, the September 2009 rating decision became final.  The "purpose of the rule of finality is to preclude repetitive and belated readjudication of Veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  Id.  Here, CUE has not been claimed, and, therefore, new and material evidence is required to reopen the previously denied claims. 

III.  New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Entitlement to service connection for residuals of a neck injury was originally denied in an unappealed rating decision dated in November 2005.  The application to reopen that claim, as well as service connection for bilateral hearing loss, were denied in the September 2009 rating decision that, as discussed above, is final because the Veteran's substantive appeal was untimely.  The claims were denied because the conditions were not shown in the service treatment records, or for many years thereafter, and medical examinations had resulted in negative nexus opinions.  Evidence received since those decisions includes positive medical nexus opinions as to both issues, as well as the Veteran's testimony concerning continuity of symptomatology, and lay statements in support of his cervical spine claim.  This evidence raise a reasonable possibility of substantiating the claim, and, as such, is new and material.  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Concerning the issue of service connection for bilateral arm disabilities, the Veteran claims service connection for the arm conditions secondary to the reopened cervical spine disability.  Because the claim for service connection for a cervical spine disability has been reopened, those claims must be reopened as well.  See 38 C.F.R. § 3.310 (setting forth criteria for secondary service connection).  

Accordingly, these claims are reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran states that he served in combat.  His awards include the Air Medal and Combat Aircrew Wings.  The Combat Aircrew Insignia is considered to be a combat decoration, and VA will presume that the recipient engaged in combat with the enemy, unless there is clear and convincing evidence to the contrary.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.13.e.  Thus, combat participation is established, and the relaxed standard of proof of service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Specifically, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence. 38 U.S.C.A. § 1154(b) (West 2014); see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, this reduced evidentiary burden relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  

A.  Cervical Spine Disability

The Veteran states that he injured his cervical spine in a helicopter crash on November 3, 1968.  In support of this assertion, he submitted lay statements from two other crewmembers, and from a wingman aboard a nearby helicopter, all of whom described the accident and indicated either that the Veteran received medical treatment, or that the neck injury would be consistent with such an accident.  In addition, aircraft incidents tend to be well-documented, and internet research disclosed that the helicopter, specifically identified by the Veteran in December 2010, was reported as "damaged" on November 3, 1968, while assigned to the Veteran's unit.  See http://www.helis.com/database/cn/.  

Thus, the evidence establishes that the Veteran was involved in a helicopter accident which is consistent with the incurrence of a neck injury. See 38 U.S.C.A. §  1154(b).  The question for consideration, therefore, is whether the current cervical spine disability is related to this injury.  In this regard, there is a significant gap between the in-service injury and the first contemporaneous post-service indication of a cervical spine condition.  However, an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records.  See Buchanan, at 1337.

Three medical opinions have been received addressing this issue.  A VA examination in February 2012, found that it was less likely than not that the current disability was due to the in-service accident.  However, this examination suffers from significant deficiencies.  The conclusion was based largely on two factors:  the absence of any notation in the service treatment records, and the absence of documentation of neck pain for many years after service, with a 5-year history of neck pain noted in 2005.  However, reliance on the first of these is contrary to 38 U.S.C.A. § 1154(b), the purpose of which was to provide a basis for service connection in combat conditions, where documentation of treatment may be scarce.  Indeed, in this case, the few service medical records available contain no records of actual treatment.  The separation examination is of record, but not a medical history.  Thus, here, the lack of service treatment records showing relevant treatment or symptoms in service is of no probative value, and does not weigh against the Veteran's claim.  

The 5-year history of neck pain noted in April 2005 is more problematic, but since the VA examination, additional treatment records have been obtained.  These show that in February 2003, cervical spine disc disease was found during the course of an evaluation of headaches.  At that time, although not specifically complaining of neck pain, he gave a history of treatment by a chiropractor for arthritis.  X-rays were obtained, which disclosed severe degenerative disc disease in the cervical spine with vertebral body osteophytes impinging upon the C5-6 intervertebral foramen, straightening of the cervical lordosis and facet degenerative joint disease.  Previous records indicate the Veteran did not often seek medical treatment, although neck soreness was noted on one occasion in September 1991.  

The Veteran testified at his Board hearing that his neck pain had been present since the in-service injury.  Statements received from his ex-wife and son in June 2013 described their recollections of the Veteran's cervical spine pain.  His ex-wife stated that he sought treatment from chiropractors and other providers, which seemed to help for a period of time, but the symptoms would eventually resume.  She noted that his symptoms gradually increased in severity, frequency, and duration over the years.  The Board finds these statements, indicating intermittent cervical spine pain since the in-service injury, gradually progressing over the years, to be credible.  Moreover, they are consistent with the other evidence of record, which portrays a Veteran who sought medical attention primarily for acute conditions, and confined his histories on those occasions to the current complaint.  In other words, given this Veteran's history as documented, it was not inconsistent with service onset for him to have failed to mention the chronic cervical spine condition, or to have at one point dated its history to a time when it increased in severity and became particularly bothersome.  

The other two opinions were based on the Veteran's credible history.  C. Moser, M.D., wrote, in January 2011, that it was not unlikely that the helicopter crash was the cause of the initial onset of his neck pain.  He believed that the initial injury and ongoing and increasing pain could very well have been caused by the 1968 helicopter crash.  In addition, a private Disability Benefits Questionnaire was completed in June 2013 by B. Davidson, D.C., who concluded, in essence, that the Veteran had degenerative joint disease and degenerative disc disease in the cervical spine which originated with his helicopter accident in service.  

In view of these factors, the Board finds that there is sufficient evidence of continuity of symptomatology and a nexus to a demonstrated in-service accident to warrant a grant of service connection for degenerative disc disease and degenerative joint disease of the cervical spine, with the resolution of all reasonable doubt in the Veteran's favor.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Bilateral Arm Disabilities

The Veteran claims service connection for the bilateral arm conditions, secondary to the cervical spine disability.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Although the VA examiner in February 2012 did not find any cervical radiculopathy to be present, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).  Here, a VA nurse practitioner noted, in January 2011, that the Veteran's nerve-type pain in the right arm was probably caused by his cervical spine disability.  In addition, Dr. Davidson, in his June 2013 DBQ, found mild radiculopathy involving the C7 (middle radicular) nerve roots to be present bilaterally.  

Accordingly, service connection for bilateral arm radiculopathy is granted as secondary to the cervical spine disability.  

C.  Bilateral Hearing Loss 

The Veteran claims service connection for bilateral hearing loss, due to in-service noise exposure.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  The service separation examination showed some hearing loss in the right ear, but hearing loss at separation did not meet the criteria for hearing loss under 38 C.F.R. § 3.385.  

A VA examination in September 2009 resulted in a conclusion that hearing loss was not related to military noise exposure, but provided no rationale other than that hearing loss at separation did not meet the criteria for hearing loss under 38 C.F.R. § 3.385.  This opinion lacks probative values because it did not address the Hensley criteria, particularly since some hearing loss was shown.  A private evaluation report, dated in June 2013, concluded that the Veteran's hearing loss configuration was classic for noise-induced hearing loss, and that it was more likely than not related to military noise exposure.  The Board notes that although there is also evidence of post-service noise exposure, the Veteran reports that he used protective devices.  The Board finds it credible that the Veteran would be more likely to use ear protection in connection with his job or recreational activities than in combat situations.  

In sum, noise exposure is consistent with the Veteran's circumstances of service, and, despite some post-service noise exposure, the evidence is evenly balanced as to whether bilateral hearing loss had its onset due to in-service significant noise exposure.  With the application of the benefit-of-the-doubt rule, service connection is warranted.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

V.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing, or in writing.  Id.  

With respect to the issues of whether new and material evidence has been received to reopen claims for service connection for vertigo/dizziness and hypertension, these claims were withdrawn on the record at the Veteran's May 2013 Board hearing before the undersigned VLJ.  There remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, with respect to those specific issues, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

A substantive appeal with respect to the November 2009 rating decision, received in October 2010, was not timely filed; that appeal is denied.  

New and material evidence has been received to reopen previously denied claims for service connection for a cervical spine disability, a bilateral arm disability, and bilateral hearing loss.

Service connection for degenerative disc disease and degenerative joint disease of the cervical spine is granted.

Service connection for radiculopathy of both upper extremities, secondary to the cervical spine disability, is granted.

Service connection for bilateral hearing loss is granted.

The appeal is dismissed, as to the issues of whether new and material evidence has been received to reopen claims for service connection for vertigo/dizziness and hypertension.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


